Bleckley, Judge.
1. In the limitation laws of Georgia, there is no saving in favor of a creditor because of the absence or non-residence of his debtor, if the debtor never resided here—15 Ga., 1; 32 Ib., 253; 54 Ib., 126.
2. The fact that at the passage of the act of March 16th, 1869, the debtor was both a non-resident and lunatic (having over him a committee who was also a non-resident,) and so continued until his death in April, 1811, did not obviate the bar of the statute to an action brought, October 6th, 1814, against his administrator, upon a contract made in 1851 which became due in November, 1860, administration having been granted in this state to a resident thereof on the 9th of October, 1811. Even if the bar did not attach in the lifetime of the debtor, suit was not commenced against his administrator within due time—50 Ga., 382; 54 Ib., 500; 55 Ib., 35.
3. The bar was not prevented by the pendency of a wholly void attachment, sued out in December, 1869, declaration filed thereon in May, 1810, the administrator made a party defendant, by consent, in January, 1812, and the proceeding terminated by dismissal within six months prior to the commencement of the present action. Said attachment having been adjudged to be void, (52 Ga., 24,) cannot be treated as a “ suit ” or “ case ” within the true meaning of section 2932 of the Code; and, consequently, the present action, though brought within six months after the attachment was disposed of, is not a “ renewed case,” but a first and independent suit —46 Ga., 126; 50 Ib., 262. Compare 22 Ga., 359.
Judgment affirmed.